DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered, but they are not fully persuasive. The 35 USC § 101 rejection is removed, however the updated 112 and 103 rejections of claims 1-10, 12-16, and 18-22 are applied in light of Applicant's amendments.   
The Applicant argues that the combination of references does not teach the amended limitations. (Remarks 07/01/2022) 
In response, the Examiner respectfully disagrees. The combination of Ganti, Gana, and George teach all the limitations of claim 1. The 103 rejection is still applied because the amendments made by the Applicant did not narrow the scope of the claims, or add anything new that would overcome the prior art(s). The amendments have added new language but not new functionality/limitations that would differentiate it from the prior art. It is clear from the rejection below that Ganti teaches the ability to train a model to identify patterns associated with a particular journey path. This is evident from the following citations: Ganti 0064-0070: “The customer segmentation and journey analytics service 410 may also include a customer journey component 440, a discriminating sequence pattern component 450, a scoring component 460, a grouping component 470, and a machine learning component 480 …The discriminating sequence pattern component 450 may learn discriminating sequence patterns between customer journeys with different outcomes (e.g., whether the customer purchased or did purchase product "X"). The discriminating sequence pattern component 450 may divide the input data 402 into two or more groups (e.g., "buckets") (e.g., with two buckets, one being a preferred/desired outcome and the other a non-preferred/undesired outcome)… in association with the machine learning component 480, the discriminating sequence pattern component 450 may learn discriminating sequence patterns between customer journeys by comparing multiple discrimination sequence pattern models using one or more various distance algorithms, such as, for example, 1) string edit distance (Demerau-Levenshtein distance), 2) dynamic time warping…0080: Turning now to FIG. 6, a block diagram of exemplary functionality 600 relating to a training algorithm for learn discriminating sequence patterns between two sets of data (e.g., “D1” and “D2”) for customer journey prediction and customer segmentation is depicted according to various aspects of the present invention. As shown, the various blocks of functionality are depicted with arrows designating the blocks' 600 relationships with each other and to show process flow. Additionally, descriptive information is also seen relating each of the functional blocks 600. As will be seen, many of the functional blocks may also be considered “modules” of functionality, in the same descriptive sense as has been previously described in FIG. 1-5.” One of ordinary skill in the art would agree that Ganti teaches the ability to utilize machine learning to train/learn patters for customer prediction and segmentation associated with a particular journey path. Thus, the combination of Ganti, Gana, and George teach all the limitations of claim 1, and the 103 rejection is maintained. 
35 USC 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)        the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)        the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)        the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations, as recited in claim 16 are:  “A computing system comprising: means for determining a set …and 41P9764-US/342435 means for determining…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of a “contemporaneously” is not properly described in the application as filed. The limitation of a “contemporaneously” is not described in the Applicants specification, nor it was it originally defined in the claim set. Because of this deficiency, the Examiner has concluded that the term “runtime” is a presentation of new matter and has interpreted the limitation to describe the time at or during which a program is run, or the prioritization of work. Applicant is advised to point out in the original disclosure where the claimed subject matter appears otherwise the new subject matter should be removed from the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-6, 8-10, 12-14, and 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20200273052 (hereinafter “Ganti”) et al., in view of U.S. PGPub 20190005540 to (hereinafter “Gana”) et al., in further view of U.S. PGPub 20190034963 to (hereinafter “George”) et al.,
 As per claim 1, Ganti teaches A computer-implemented for generating journey insights, the method comprising: 
obtaining a set of journey data associated with a journey having one or more journey paths indicating workflows through which audience members traverse, the set of journey data including audience member attributes and labels indicating journey paths traversed by audience members; Ganti 0023: “A score may be generated for a journey based a discriminatory patterned learned on a current customer journey to predict likelihood of customer following a given pattern of behavior. That is, a discriminatory pattern identified from a current customer journey for a customer may be compared to previously learned discriminatory patterns (which may be in the form of one or more discriminatory pattern models). A score may be assigned to the current customer journey based on the comparison…0072: The semantic similarity between internet/web pages may be learned using vector embeddings computed on the sequence neighborhood and content of a URL. Satisfied/successful customers paths (e.g., happy customer paths) and unsatisfied/unsuccessful paths (e.g., unhappy customer paths) may be converted into a sequence of vector embeddings. A distance algorithm (e.g., DTW) may be applied and used to measure distance between satisfied/successful customers paths and unsatisfied/unsuccessful paths with a distance measure as cosine distance between vectors.”{Note: The art teaches the ability to gather and analyze customer/member attributes/labels (behavior and patterns), along with paths traversed (satisfied or unsatisfied paths).}  
determining a set of audience segments that describe at least a portion of the audience members traversing a particular journey path; training a segmentation model to predict a journey path of the one or more journey paths an audience member will traverse, the segmentation model trained using the audience member attributes and the labels; analyzing an output of the segmentation model to identify patterns that indicate an audience segment of the set of audience segments is associated with the particular journey pathGanti 0064-0070: “The customer segmentation and journey analytics service 410 may also include a customer journey component 440, a discriminating sequence pattern component 450, a scoring component 460, a grouping component 470, and a machine learning component 480 …The discriminating sequence pattern component 450 may learn discriminating sequence patterns between customer journeys with different outcomes (e.g., whether the customer purchased or did purchase product "X"). The discriminating sequence pattern component 450 may divide the input data 402 into two or more groups (e.g., "buckets") (e.g., with two buckets, one being a preferred/desired outcome and the other a non-preferred/undesired outcome)… in association with the machine learning component 480, the discriminating sequence pattern component 450 may learn discriminating sequence patterns between customer journeys by comparing multiple discrimination sequence pattern models using one or more various distance algorithms, such as, for example, 1) string edit distance (Demerau-Levenshtein distance), 2) dynamic time warping…0080: Turning now to FIG. 6, a block diagram of exemplary functionality 600 relating to a training algorithm for learn discriminating sequence patterns between two sets of data (e.g., “D1” and “D2”) for customer journey prediction and customer segmentation is depicted according to various aspects of the present invention. As shown, the various blocks of functionality are depicted with arrows designating the blocks' 600 relationships with each other and to show process flow. Additionally, descriptive information is also seen relating each of the functional blocks 600. As will be seen, many of the functional blocks may also be considered “modules” of functionality, in the same descriptive sense as has been previously described in FIG. 1-5”
Ganti my not explicitly teach the following. However, Gana teaches:
and providing an indication of the audience segment of the set of audience segments associated with the particular journey path and the modification;Gana 0026, 0079-0082: “At block 1530, upon receiving a selection of the options from the user, browser history received from a plurality of consumers is transformed into a visual representation corresponding to the selected feature for the particular analytics tool and the category of goods or services. The selected features illustrate one or more of: audience segments by interest, audience segments by size, path to purchase, product and competitive trends, digital destination, traditional media consumption, conquest, conquest over time, conquest by geography, top attributes, sequencing, trends and engagement, and measurement… Audience segments by interest and the audience segments by size provide an affinity defined as a function of overlap between audience segments and the selection of options for the category of goods or services…Path to purchase identifies an average number of searches or page views corresponding to the selection of options for the category of goods or services over time.”
Ganti and Gana are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ganti with the aforementioned teachings from Gana with a reasonable expectation of success, by adding steps that allow the software to track data with the motivation to more efficiently and accurately analyze journey information [Gana 0079].
 Ganti and Gana my not explicitly teach the following. However, George teaches:
contemporaneously with the audience member traversing at least a portion of the one or more journey paths, applying a modification to the journey to increase engagement of the audience segment of the set of audience segmentsbased on the patterns; 
George 0095-0099: “the journey mapping system 108 provides controls that enable the user to focus on interactions associated with a particular channel of communication. For instance, in response to detecting a user selection of an icon (e.g., within the channel key 324) corresponding to different types of communication channels, the journey mapping system 108 provides a modified presentation that includes only those interactions that occur over a communication channel corresponding to the selected icon. Alternatively, in one or more embodiments, the journey mapping system 108 excludes interactions from a communication channel (while including interactions from other communication channels) based on detecting a user selection of an icon from the channel key 324. FIG. 3D shows an additional example in which the journey mapping system 108 provides one or more filter controls to modify a presentation of the interaction path based on a selected user segment...  the journey mapping system 108 modifies the visualization of the interaction path to include a path of interactions and associated ranges of sentiment scores particular to the selected segment. In one or more embodiments, the journey mapping system 108 modifies the visualization by changing the interactions of the interaction path to reflect the interactions most frequently experienced by the users of the selected segment. Alternatively, as shown in FIG. 3E, the journey mapping system 108 modifies the visualization by providing modified interaction icons 340a-n and modified sentiment icons 342a-n for the same interactions as the interaction path prior to detecting the selection of the selected segment.”
	Ganti, Gana, and George are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ganti and Gana with the aforementioned teachings from George with a reasonable expectation of success, by adding steps that allow the modify to data with the motivation to more efficiently and accurately analyze and update journey information [George 0095]. 
 As per claim 2, Ganti, Gana, and George teach all the limitations of claim 1. 
 In addition, Ganti teaches: 
wherein the set of journey data comprises real-time journey data; Ganti 0015: “The advancement of computing storage and computational power provide the ability to collect large amounts of data, particularly for various types of data relating to various types of entities such as, for example, businesses, organizations, or governments. Moreover, as the amount of electronic information continues to increase, the demand for sophisticated information access systems also grows. Digital or "online" data has become increasingly accessible through real-time, global computer networks. Many data-intensive applications require the extraction of information from data sources, such as, for example, within a business environment.”
As per claim 3, Ganti, Gana, and George teach all the limitations of claim 1. 
 In addition, Ganti teaches: 
wherein the audience member attributes comprise demographic attributes, device attributes, interest attributes, preference attributes, behavior attributes, or a combination thereof; Ganti 023-0036: “A score may be generated for a journey based a discriminatory patterned learned on a current customer journey to predict likelihood of customer following a given pattern of behavior. That is, a discriminatory pattern identified from a current customer journey for a customer may be compared to previously learned discriminatory patterns (which may be in the form of one or more discriminatory pattern models). A score may be assigned to the current customer journey based on the comparison… The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based email).” 
 As per claim 4, Ganti, Gana, and George teach all the limitations of claim 1. 
 In addition, Ganti teaches: 
wherein a journey path comprises a sequence of events, controls, and responses;  Ganti 0015-0021: “A "customer journey" may also be defined as a sequence of interactions associated with a specific individual, entity, or decision-making unit (e.g., members of the same family, employee of the same company). A "customer journey" may also include one or more steps or sequences that customers experience, perform, or consider while in engaging with a selected entity (e.g., purchasing or reviewing a product in an online experience, retail experience, or a service, or any combination).” 
 As per claim 5, Ganti, Gana, and George teach all the limitations of claim 1. 
 In addition, Gana teaches: 
further comprising receiving a selection to view audience segments associated with the particular journey path; Gana 0026, 0079-0082: “At block 1530, upon receiving a selection of the options from the user, browser history received from a plurality of consumers is transformed into a visual representation corresponding to the selected feature for the particular analytics tool and the category of goods or services. The selected features illustrate one or more of: audience segments by interest, audience segments by size, path to purchase, product and competitive trends, digital destination, traditional media consumption, conquest, conquest over time, conquest by geography, top attributes, sequencing, trends and engagement, and measurement… Audience segments by interest and the audience segments by size provide an affinity defined as a function of overlap between audience segments and the selection of options for the category of goods or services…Path to purchase identifies an average number of searches or page views corresponding to the selection of options for the category of goods or services over time.
Ganti and Gana are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ganti with the aforementioned teachings from Gana with a reasonable expectation of success, by adding steps that allow the software to track data with the motivation to more efficiently and accurately analyze journey information [Gana 0079].
 As per claim 6, Ganti, Gana, and George teach all the limitations of claim 1. 
 In addition, Ganti teaches: 
wherein the segmentation model comprises a machine learning classification model; Ganti 0020-0028: “A response outcome of a customer journey for a user may be predicted according to an assigned score based on one or more discriminatory sequence patterns identified between one or more groups of customers using one or more machine learning operations. A customer may be segmented based on engagement patterns to understand and capture the motivation and intent of the customer. A root cause analysis may be performed for identifying one or more friction points experienced by the customer by learning the friction points that may adversely affect a customer's actions (e.g., business design or decisions that adversely affect a customer's actions or application/website design or other technical issues posing barriers to the customer's actions)… In one aspect, the present invention provides for customer segmentation and grouping based on learning discriminating sequence patterns from customer journeys…0064: a scoring component 460, a grouping component 470, and a machine learning component 480 is shown, each of which may also be in communication with and/or controlled by the processor 420. The customer journey component 440, the discriminating sequence pattern component 450, and the scoring component 460, the grouping component 470, and the machine learning component 480 may each work in concert with processing unit 420 and memory 430 to accomplish various aspects of the present invention.” 
 Claims 8 and 16 are directed to the CRM and system for performing the method of claim 1 above.  Since Ganti, Gana, and George teach the CRM and system, the same art and rationale apply. 
Additionally, claims 8 and 16 recite the limitation, determining an intervention suggestion indicating a modification that can be applied to a journey to increase audience member engagement. 
This limitation is not recited in claim 1 but is taught by the combination if Ganti and Gana, specifically by Gana in 0044-0045, 0063-0066: “The audience segments by interest and audience segments by size features may be utilized to compare segments with research-based approaches to triangulate the target consumer persona and/or map suggested segments to data management platform segments to enable targeting…The path to purchase feature may be utilized to provide charts as part of a planning deck to highlight a competition and conquesting strategy and/or to recommend a cross-segment conquesting strategy.” 
	Ganti and Gana are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ganti with the aforementioned teachings from Gana with a reasonable expectation of success, by adding steps that allow the software to suggest/recommend data with the motivation to more efficiently and accurately analyze journey information [Gana 0045].
 As per claim 10, Ganti, Gana, and George teach all the limitations of claim 8. 
 In addition, Ganti teaches: 
wherein a journey path comprises a sequence of events, controls, and responses;  Ganti 0072: The semantic similarity between internet/web pages may be learned using vector embeddings computed on the sequence neighborhood and content of a URL. Satisfied/successful customers paths (e.g., happy customer paths) and unsatisfied/unsuccessful paths (e.g., unhappy customer paths) may be converted into a sequence of vector embeddings. A distance algorithm (e.g., DTW) may be applied and used to measure distance between satisfied/successful customers paths and unsatisfied/unsuccessful paths with a distance measure as cosine distance between vectors.”
  As per claim 12, Ganti, Gana, and George teach all the limitations of claim 8. 
 In addition, Gana teaches: 
wherein the intervention is related to content, a channel for distributing content, a time for distributing content, or an audience member segment; Gana 0044-0045, 0063-0066: “The audience segments by interest and audience segments by size features may be utilized to compare segments with research-based approaches to traingulate the target consumer persona and/or map suggested segments to data management platform segments to enable targeting… The path to purchase feature may be utilized to provide charts as part of a planning deck to highlight a competition and conquesting strategy and/or to recommend a cross-segment conquesting strategy.” 
Ganti and Gana are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ganti with the aforementioned teachings from Gana with a reasonable expectation of success, by adding steps that allow the software to suggest/recommend data with the motivation to more efficiently and accurately analyze journey information [Gana 0045].
 As per claim 13, Ganti, Gana, and George teach all the limitations of claim 8. 
 In addition, Gana teaches: 
wherein determining the intervention comprises generating a model that predicts a propensity of an audience member to respond to an intervention given attributes and previous interactions associated with the audience member; Gana 0055: “The trends and engagement feature may help a user measure the trend of various options pertaining to the particular good or service (e.g., model year) and compare against campaign objectives, compare model trends, or leverage historic trends and campaign budgets to predict campaign success...0075: user has selected the trends and engagement feature 1310 of the trends and measurements tool. As illustrated, the analytics interface 1300 now displays two charts. The first chart 1320 shows the top search term over a period of time. The second chart 1330 shows the geographic momentum for a single target good or service over a period of time. Geographical momentum may identify the top 10 states (or geographical regions) with the most quarter-over-quarter growth or the top 10 states (or geographical regions) with the most quarter-over-quarter decline or least quarter-over-quarter growth. Based on the results, the user may be able to measure the trend of various options pertaining to the particular good or service (e.g., model year) and compare against campaign objectives, compare model trends, or leverage historic trends and campaign budgets to predict campaign success.” 
Ganti and Gana are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ganti with the aforementioned teachings from Gana with a reasonable expectation of success, by adding steps that allow the software to suggest/recommend data with the motivation to more efficiently and accurately analyze journey information [Gana 0045].
 As per claim 14, Ganti, Gana, and George teach all the limitations of claim 8. 
 In addition, Ganti teaches: 
wherein determining the intervention comprises using a model that predicts propensities of audience members of an audience segment to respond to an intervention; Ganti 0020-0024: “the present invention provides for implementing intelligent customer journey prediction and customer segmentation. A response outcome of a customer journey for a user may be predicted according to an assigned score based on one or more discriminatory sequence patterns identified between one or more groups of customers using one or more machine learning operations. A customer may be segmented based on engagement patterns to understand and capture the motivation and intent of the customer… It should be noted that the customer journey may be used to predict (e.g., via a score) a satisfied/successful response outcome (e.g., "success metrics" representing a satisfied or "happy" customer) that may be set of metrics, one more sequences/steps, or a combination thereof which indicates a successful response or success level of a journey.”
 Claims 18 is directed to the system for performing the CRM of claim 13 above.  Since Ganti, Gana, and George teach the system, the same art and rationale apply. 
 Claims 19 is directed to the system for performing the CRM of claim 12 above.  Since Ganti, Gana, and George teach the system, the same art and rationale apply. 
 Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20200273052 (hereinafter “Ganti”) et al., in view of U.S. PGPub 20190005540 to (hereinafter “Gana”) et al., in further view of U.S. PGPub 20190034963 to (hereinafter “George”) et al., and in further view of NPL, 2017, MAGIX: Model Agnostic Globally Interpretable Explanations (hereinafter “Puri”) et al.  
 As per claim 7, Ganti, Gana, and George teach all the limitations of claim 1. 
 Ganti, Gana, and George may not explicitly teach the following: 
wherein analyzing the segmentation model comprises performing model interpretation using model agnostic globally interpretable explanations (MAGIX).; Puri, Abstract: “Explaining the behavior of a black box machine learning model at the instance level is useful for building trust. However, it is also important to understand how the model behaves globally. Such an understanding provides insight into both the data on which the model was trained and the patterns that it learned. We present here an approach that learns if-then rules to globally explain the behavior of black box machine learning models that have been used to solve classification problems. The approach works by first extracting conditions that were important at the instance level and then evolving rules through a genetic algorithm with an appropriate fitness function. Collectively, these rules represent the patterns followed by the model for decisioning and are useful for understanding its behavior. We demonstrate the validity and usefulness of the approach by interpreting black box models created using publicly available data sets as well as a private digital marketing data set.”
Ganti, Gana, George, and Puri are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Ganti, Gana, and George with the aforementioned teachings from Puri with a reasonable expectation of success, by adding steps that allow the software to analyze data with the motivation to more efficiently and accurately analyze journey information [Puri, Abstract]. 
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20200273052 (hereinafter “Ganti”) et al., in view of U.S. PGPub 20190005540 to (hereinafter “Gana”) et al., in further view of U.S. PGPub 20190034963 to (hereinafter “George”) et al., and in further view of Official Notice. 
 As per claim 21, Ganti, Gana, and George teach all the limitations of claim 8. 
Ganti, Gana, and George do not explicitly teach: 
wherein the model interpretation comprises determining a set of local interpretable model-agnostic explanations; 
However, Official Notice is taken that local interpretable model-agnostic was old and well known type of modeling in the art at the time of Applicant's invention, which would have been obvious to include in a manufacturing plant because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 22, Ganti, Gana, and George teach all the limitations of claim 16. 
Ganti, Gana, and George do not explicitly teach: 
wherein that patterns include local interpretable model-agnostic explanations; 
However, Official Notice is taken that local interpretable model-agnostic was old and well known type of modeling in the art at the time of Applicant's invention, which would have been obvious to include in a manufacturing plant because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Briancon; Alain Charles. CUSTOMER JOURNEY MANAGEMENT ENGINE, .U.S. PGPub 20200126126The present disclosure relates to machine learning and, more particularly, optimizing selection of queries based on predicted effects on uncertainty about a system or entity being queried. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683